PER CURIAM
Appellant has filed a petition for review of our decision, 99 Or App 734, 784 P2d 457 (1989), in which we affirmed without opinion a trial court judgment of dissolution of marital partnership. We treat the petition as one for reconsideration, ORAP 9.15(1), allow it, withdraw our former decision, modify the judgment and affirm it as modified.
The judgment awarded appellant the parties’ jointly-held rental property, subject to a lien in favor of respondent for $4,221. In determining the amount of the lien, the trial court gave respondent credit equal to the full rental value of the property during the period that appellant had resided there after the parties’ separation. She argues that, because she was a co-tenant, the trial court should have given respondent credit for only one-half of the rental value. We agree. See Beal v. Beal, 282 Or 115, 124, 577 P2d 507 (1978).
Reconsideration allowed; former decision withdrawn; judgment modified to reduce respondent’s credit to one-half of the rental value or $3,325; affirmed as modified. No costs to either party.